--------------------------------------------------------------------------------

Exhibit 10.3
 
Purchase Contract of Medicine Materials
 
Contract No.:XA015         
Party A: Xi’an Qinba Pharmaceuticals Co., Ltd. Xi’an Branch
 
Party B: Shaanxi Qiangli Technology Co., Ltd.
 
The parties hereto, in accordance with Contract Law of the People's Republic of
China, through amicable negotiations, sign this contract.
 
I. Goods name, quantity & price, etc. (Please refer to Appendix 1)
 
The agreed goods unit price in this contract contains whole expenses incurred
from goods purchase and after-sale service, including, but not limited to
transportation expenses, insurance expenses, unloading expenses, ancillary data
expenses, package probationary expenses, expenses of reagent consumables
materials during inspection and acceptance, compulsive inspection expenses from
third party supervision and inspection organization, training expenses, and
after-sale service expenses, and etc. Goods unit price of settlement may be
fluctuated ±between 10%~15% in accordance with market price after negotiation
during the implementation of this contract, settlement quantity is decided by
specific using quantity of Party B; purchased goods variety is not limited to
the varieties listed in this contract, unit price is upon both parties’
negotiation according to market price, except that altered by both parties in
written form.
 
II. Requirements of goods quality
 
1.
Goods provided by Party B shall corresponds with national standard of the
People's Republic of China, industry standard, local standard, product quality
standard of goods manufacturer, relevant technical specifications formulated by
related departments, quality status and functional performance stated in product
instructions.

2.
Goods provided by Party B shall be brand-new, equipped with certificate of
inspection, and from legal supplying channel.

3.
Goods provided by Party B shall meet the following technical indications and
parameters: requirements in notice documents, product instructions; refer to
appendix; descriptions here

 
III. Goods Delivery & Acceptance
 
1.
Delivery place(detailed) and date: the specified place in Party A’s notice
document

2.
Party B shall supply Party A with the corresponding and complete technical
documents of the goods under this contract.

3.
Party B shall guarantee that goods package meets the requirements of
transportation, and to protect goods from being rusted, destroyed or loss in
transportation process.

4.
Party B is responsible for transporting and delivering goods to Party A at the
agreed place, and shall pay all the costs incurred from transportation, this
includes, but not limited to, transportation expenses, insurance expenses,
unloading expenses, and so on.

5.
After the delivery, Party A shall inspect and accept goods within 10 days.
Inspection and acceptance content shall includes, but not limited to: (1)
specifications, quantity and appearances; (2) the attached technical documents
of goods; (3) goods components and configuration; (4) goods functions,
performance and various technical parameters and standards.

6.
Inspection and acceptance standards: the specifications under this contract the
delivery sample under notice document (if available )




 
 
 

--------------------------------------------------------------------------------

 
 
7.
Where Party A accepts all the purchased goods, Party A shall confirm and issue
Certificate of Approval, then it can be regarded as qualified.

8.
Where Party A finds that goods are not in accordance with the agreement, Party A
shall have the right to reject goods and issue Notice of Rejection within 5
days. Party B shall re-supply goods in accordance with the agreement within 3
days; otherwise, Party B will be regarded as delay delivery.

9.
Where Party B holds different opinion on the inspection result, Party B may
delegate commodity inspection department where Party A is governed to recheck.
If recheck result shows that goods is not in accordance with the agreement, then
the recheck fees shall be paid by Party B; if recheck result shows that goods is
in accordance with the agreement, then the recheck fees shall be paid by Party
A.



IV. Payment
 
The fees shall be paid in full amount within 60 days after goods are accepted as
qualified.(applicable for total amount less than RMB　100,000 Yuan)
 
V. After-sale service terms shall be decided upon both parties’ negotiation.
 
VI. Liability for breach of contract:
 
1.
Both parties shall implement this contract, any party which could not fulfill
its duty shall undertake liability for breach. Breaching party shall undertake
the loss incurred to observant party, it includes, but not limited to, direct
economic loss, indirect economic loss, and attorney fees, travel fees as well as
transportation fees incurred from observant party to investigate responsibility.

2.
Where goods supplied by Party B is not in accordance with the agreement, and
will not exchange goods, Party A has right to reject to accept, and Party B
shall pay Party A penalty fees equal to 5% of total payment.

3.
Party A rejects to receive goods with due reason, Party A shall pay Party B
penalty fees equal to 5% of total payment.

4.
For Party B’s delay delivery, it shall pay Party A penalty fees equal to 3‰ of
total payment.Where delay period exceeds 5 days, purchaser has right to
terminate contract.

 
VII. Assumption of risk
 
1.
The risk of goods destroy or loss, Party B shall undertake before Party A’s
inspection and acceptance, Party A shall undertake the risk after inspection and
acceptance.

2.
Where Party A rejects to accept goods or terminate contract due to goods quality
not in accordance with the contract, Party B shall undertake the risk of goods
destroy or loss

3.
Where Party A undertakes the risk of goods destroy or loss, and it doesn’t
influence Party B to fulfill its duty, Party A shall requires Party B to
undertake the breaching liability.

4.
Where Party B undertakes the risk of goods destroy or loss, if goods are
destroyed or lost, Party B shall re-supply goods in accordance with the contract
within 3  days, otherwise, Party B will be regarded as delay delivery.

5.
Where Party A undertakes the risk of goods destroy or loss, it won’t exempt
Party A from payment.

 
VIII. Disputes arising from this contract shall be settled through both parties’
negotiations, if it can’t be settled through negotiations, they can sue for
court located in the signing place.
 
IX. This contract is in quintuplicate(Party A’s functional departments keep 2
for record, user keeps 1, Party B keeps 2), each of them is regarded as original
with the same legal effects. For other terms not mentioned, they should be
solved by negotiation of both parties.

 
 

--------------------------------------------------------------------------------

 


 


Party A (seal):
Party B (seal):
Authorized Representative (signature)
Ping Guo
Authorized Representative(signature)
Yuanxiang Feng
Date: December 27
Date:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 

Appendix 1
 
Drug Purchaing Contract Attachment
Purchase List
             
Vendee.
Xi'an Qinba Pharmaceutical Co., Ltd.
       
Vendor.
Shaanxi Qiangli Technology Co., Ltd.
                     
CN
Name
Unit
Price
Amount      
01001
Sucrose
kg
2.8000
1,273,438
 
Atmost/Year
01012
Magnesium Stearate
kg
14.5300
875
 
Atmost/Year
01226
Caramel Color Agent
kg
9.0000
625
 
Atmost/Year
01110
Active Carbon
kg
7.9600
325
 
Atmost/Year
01027
Waxberry Essence
kg
16.6853
188
 
Atmost/Year
01083
Hydrochloric Acid
kg
0.1280
23,750
 
Atmost/Year
01026
Almond Flavour
kg
3.5100
63
 
Atmost/Year
01025
Cologne Glue Essence
kg
18.1730
3,575
 
Atmost/Year
01029
Vanilla Extract
kg
25.5206
425
 
Atmost/Year
01052
Carboxyrnethyl Starch Sodium
kg
10.0619
1,438
 
Atmost/Year
01002
Color Agent
kg
86.0043
88
 
Atmost/Year
01028
Mulberry Seed Essence
kg
17.5000
438
 
Atmost/Year
01081
Lappaconitine Hydrobromide
kg
21,596.3200
13
 
Atmost/Year
01057
Hydroxypropyl Methylcellulose
kg
24.7011
938
 
Atmost/Year
01039
Isinglass
kg
20.0000
3,438
 
Atmost/Year
01040
Ammonium Chloride
kg
8.1280
3,750
 
Atmost/Year
01163
Film Coating(Green)
kg
108.9700
250
 
Atmost/Year
01041
Calcium Phosphate Secondary
kg
9.8078
5,938
 
Atmost/Year
01186
Kollidon(PVP)
kg
17.0000
250
 
Atmost/Year
01114
Orange Essence
kg
15.4280
813
 
Atmost/Year
01115
Trimethoprim
kg
98.0900
4,063
 
Atmost/Year
01058
Frenche Chalk
kg
2.0400
39,375
 
Atmost/Year
01036
Dextrine
kg
2.0000
29,250
 
Atmost/Year
01050
Citric Acid
kg
10.5000
1,250
 
Atmost/Year
01054
Sodium Citrate
kg
10.5000
1,188
 
Atmost/Year
01042
Paracetanol
kg
16.7093
15,625
 
Atmost/Year
01037
Starch
kg
2.6188
90,938
 
Atmost/Year
01172
Propanediol
kg
16.8493
6,875
 
Atmost/Year
01105
Sodium Benzoate
kg
20.4000
4,925
 
Atmost/Year
01104
Benzoate
kg
14.5000
1,250
 
Atmost/Year
01117
Film Coating Agent
kg
3.5000
1,500
 
Atmost/Year
01164
Film Coating Agent (Yellow)
kg
141.6695
1,250
 
Atmost/Year
01165
Film Coating Agent (White)
kg
49.5318
2,188
 
Atmost/Year
01024
Ethanol
kg
4.3588
821,688
 
Atmost/Year
01183
50% Ethanol
kg
2.8000
9,375
 
Atmost/Year

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
01119
Inosine
kg
44.4400
2,188
 
Atmost/Year
01217
Phosphoric Acid
kg
0.0130
177,500
 
Atmost/Year
01178
Caffeine
kg
51.0103
500
 
Atmost/Year
01222
Immature Bitter Orange
kg
4.2735
36,250
 
Atmost/Year
01122
Lemon Extract
kg
49.5725
50
 
Atmost/Year
01181
Dexamethasone Sodium Phosphate
kg
6,153.8400
25
 
Atmost/Year
01033
Niacinamide
kg
61.5375
100
 
Atmost/Year
01212
Cysteine hydrochloride
kg
20.0000
13
 
Atmost/Year

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
